Citation Nr: 1328293	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In his February 2010 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge.  A hearing was scheduled for May 2012, and the 
Veteran requested that it be rescheduled.  The hearing was 
rescheduled for July 2012, and the Veteran did not attend.  
As no further communication from the Veteran with regard to 
a hearing has been received, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d),(e) (2012).

When the record associates different diagnoses with the same 
symptoms, the nature of the Veteran's disorder is a question 
of fact for the Board and, once determined, the Board must 
address whether the Veteran's symptoms, regardless of 
diagnosis, are related to service.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
While the Veteran has claimed entitlement to service 
connection for PTSD, his VA treatment notes reflect 
treatment for depression.  Therefore, the Board has 
broadened the issue to include all acquired psychiatric 
disabilities as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's VA treatment records indicate that he is in 
receipt of Supplemental Security Income (SSI).  A June 2009 
inquiry made of the Social Security Administration (SSA) 
database revealed that the Veteran had been receiving SSI 
payments since at least July 2006.  While the Veteran has 
multiple disabilities, there may be medical records and SSA 
evaluations associated with the Veteran's claim for SSI that 
are relevant to the current claim.  When VA has notice of 
the existence of certain records and their potential 
relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992).  Thus, the appeal is remanded 
so that records from SSA may be obtained. 

Additionally, a December 2007 psychological assessment 
specifically states that the Veteran had begun seeking VA 
mental health treatment in August 2006 at the Dallas VA 
Medical Center (VAMC), but the earliest VA treatment note of 
record is dated in November 2007.  Additionally, the most 
recent VA treatment note is dated in September 2011.  
Therefore, the Board finds that a remand is also necessary 
so that outstanding VA treatment records may be obtained.

Finally, the Board observes that the Veteran has not been 
provided a VA examination to assess the nature and etiology 
of his acquired psychiatric disability.  As current 
treatment evidence reflects a diagnosed disability and the 
Veteran has offered evidence, in particular testimony at the 
December 2010 DRO hearing, that his symptoms began in 
service.  Therefore, the Board finds that the criteria for 
scheduling a VA examination have been met.  38 C.F.R. § 
3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  
 
Accordingly, the case is REMANDED for the following action:

1. Request all records from the Social 
Security Administration related to the 
Veteran's claim for benefits including 
medical records and copies of all 
adjudications. All requests and responses, 
positive and negative, must be documented 
in the claims file.

2. Obtain VA treatment records from the 
Dallas VAMC and any associated outpatient 
clinics dated prior to November 2007 and 
from September 2011 to the present.  All 
requests and responses, positive and 
negative, must be documented in the claims 
file.

3. Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of his acquired psychiatric 
disability.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  Upon review of the 
record and examination of the Veteran, the 
examiner should respond to the following: 

a) Identify all diagnoses appropriate to 
the Veteran's psychiatric symptoms.

b) Is it at least as likely as not (50 
percent of greater probability) that any 
diagnosed acquired psychiatric disability 
is caused by service or is otherwise 
related to the Veteran's active military 
service?

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A complete rationale for any opinion 
offered must be provided. 

4. Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for any 
VA examination without good cause may 
include denial of his claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2012).

5. After completing the above development, 
and any other development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, provide a Supplemental Statement 
of the Case to the Veteran and his 
representative, and return the appeal to 
the Board for appellate review, after the 
Veteran has had an adequate opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


